Name: Council Regulation (EEC) No 550/83 of 8 March 1983 imposing a definitive anti-dumping duty on imports of certain sodium carbonate originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 3 . 83 Official Journal of the European Communities No L 64/23 COUNCIL REGULATION (EEC) No 550/83 of 8 March 1983 imposing a definitive anti-dumping duty on imports of certain sodium carbonate originating in the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Texasgulf Chemicals Company submitted new evidence concerning its export costs which were verified and found acceptable ; whereas on the basis of this new evidence the dumping margins, expressed as a percentage of the price free-at-Community-frontier, vary for shipments by Texasgulf Chemicals between 10,52 and 20,58 % , the weighted average margin being 14,59 % ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 12 thereof, Whereas no other new evidence on dumping has been received since the imposition of the provisional duty ; whereas, therefore, the weighted average dumping margin for all US export shipments investigated is definitively established at 16,50 % ; Having regard to the proposal submitted by the Commission after consultation with the Advisory Committee, as provided for by that Regulation, Whereas, moreover, no further evidence regarding injury to the Community industry, and particularly the United Kingdom industry, has been submitted to the Commission since the imposition of the provisional duty ; Whereas, by Regulation (EEC) No 3018/82 (3), the Commission imposed a provisional anti-dumping duty on imports of dense sodium carbonate originating in the United States of America which was 24,63 ECU per tonne, except for exports made by Texasgulf Chemicals Company, for which the amount of the duty was 22,24 ECU per tonne ; whereas, by that Regulation, the Commission also accepted under ­ takings offered by Allied Corporation and FMC and terminated the proceedings in respect of these expor ­ ters ; Whereas the consumers in the United Kingdom have argued that protective measures taken by the Commis ­ sion , if maintained, would be neither in the Commu ­ nity's nor in the United Kingdom's interest because it would make them less competitive ; whereas, in view of the economic and social importance of the Community industry and particularly the United Kingdom industry, which is most involved, and the relative effect of a comparatively modest price increase on the costs of the processing industry, the Commis ­ sion has, however, concluded that it is in the Commu ­ nity's interest that definitive action be taken ;Whereas, after the imposition of the provisional duty, the Commission continued its investigation ; Whereas Stauffer Chemical Company and Texasgulf Chemicals Company offered price undertakings regarding future exports to the Community ; Whereas one exporter, two potential exporters and a consumer organization , the Glass Manufacturers' Federation of the United Kingdom, requested, and were granted, an opportunity to be heard orally by the Commission ; whereas another exporter made known its views in writing ; Whereas, after consultation, these undertakings were found to be acceptable and it was not necessary to impose measures against imports of the product exported by these companies ; (') OJ No L 339, 31 . 12 . 1979, p. 1 . O OJ No L 178 , 22 . 6 . 1982, p . 9 . Ã  OJ No L 317, 13 . 11 . 1982, p . 5 . No L 64/24 Official Journal of the European Communities 10 . 3 . 83 Whereas, in these circumstances, protection of the Community's interests calls for the imposition of a definitive anti-dumping duty on imports of dense sodium carbonate originating in the United States which, having regard to the injury caused, would be equal to the weighted average dumping margin estab ­ lished ; whereas this margin is 1 6,50 % ; Whereas it is appropriate to express the anti-dumping duty as a fixed amount in ECU per tonne ; whereas this amount is 23,15 ECU per tonne for imports of dense sodium carbonate from the United States ; whereas this duty would have been 20,07 ECU per tonne for exports made by Texasgulf Chemicals Company ; Whereas the amounts secured by way of provisional anti-dumping duty should be collected up to 20,07 ECU per tonne for exports by Texasgulf Chemicals Company and 23,15 ECU per tonne for all other exports, and corresponding to NIMEXE code ex 28.42-31 , originating in the United States of America. 2. The duty shall not apply to dense sodium carbo ­ nate exported by Allied Corporation, FMC, Stauffer Chemicals Company and Texasgulf Chemicals Company. 3 . The amount of the duty shall be 23,15 ECU per tonne . 4. For the purposes of this Regulation, dense sodium carbonate means sodium carbonate with a specific gravity exceeding 0,700 kg/dm3 and consisting of grains of a diameter between 0,25 and 0,6 mm. 5. The provisions in force concerning customs duties shall apply for the application of the duty. Article 2 The sums secured by way of provisional duty under Regulation (EEC) No 3018/82 shall be definitively collected up to the amount of 20,07 ECU per tonne for exports by Texasgulf Chemicals Company and 23,15 ECU per tonne for all other exports . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 1 . A definitive anti-dumping duty is hereby imposed on dense sodium carbonate falling within Common Customs Tariff subheading 28.42 A ex II This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 March 1983 . For the Council The President J. ERTL